Citation Nr: 0612122	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-27 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from October 1943 
to February 1946, and he died in April 1995.  The appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating determination by the 
Manila, Philippines Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  According to the official Certificate of Death, in April 
1995 the veteran died from cardio-respiratory arrest, sepsis 
secondary to pneumonia secondary to a urinary tract 
infection, and multiple organ failure.  Hypertensive 
arteriosclerotic heart disease and a myocardial infarction 
were also listed as contributing factors in his death.

2.  At the time of his death, the veteran had no adjudicated 
service-connected disabilities.

3.  The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a causal relationship between the 
veteran's military service, or any disability related 
thereto, and his death.


CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death is not established.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309, 3.312 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.

The VCAA and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
or her possession.

The record reflects that the RO has notified the appellant of 
the evidence and information needed to substantiate the 
current claim, the information she should provide to enable 
the RO to obtain evidence on her behalf, the assistance that 
VA would provide to obtain evidence and information on her 
behalf, and the evidence that the appellant should submit if 
she did not desire the RO to obtain evidence on her behalf.  
See, e.g., the letter addressed to the appellant by the RO 
dated August 8, 2003.  In this letter, the RO specifically 
informed the appellant of the current status of her claim and 
of the evidence already of record in support of that claim.  
She was also specifically instructed in that letter to have 
the doctor who signed the veteran's death certificate to 
submit the bases, reasons, and rationale for identifying the 
cause of the veteran's death and was requested to have the 
Veterans Memorial Medical Center (VMMC) submit the veteran's 
terminal hospital records to VA.  The Statement of the Case 
(SOC) subsequently notified the appellant that VA had been 
unable to obtain these records and that she would have to 
submit them, which she has not done.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Moreover, the veteran's service medical records were 
requested, but as expected in a situation involving 
recognized guerrilla service, no physical examination or 
clinical records were available, and the appellant was 
notified of this fact.  See SOC, dated in May 2004.  The 
appellant submitted some medical evidence in support of her 
claim, and she has not identified any additional evidence or 
information which could be obtained to substantiate the 
present claim and the Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish a 
disability rating or effective date for the benefit sought on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2)(as 
amended by the Veterans Benefit Act of 2002, Pub. L. No. 107-
330, §401, 116 Stat. 2820, 2832)(providing that "[i]n making 
the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error")."  
Id. at 121.

In the present case, the relevant issue was initially 
adjudicated by the RO in January 2004, after the initial VCAA 
letter was issued in August 2003.  Subsequently, additional 
notification and additional evidentiary development were 
accomplished in accordance with the VCAA.  The claim was 
thereafter last adjudicated in July 2004.  The Board is 
satisfied that the RO properly processed the claim following 
compliance with the notice requirements of the VCAA, the 
implementing regulations, and Pelegrini.  Any remaining 
procedural errors would constitute harmless error.  
Therefore, in the Board's opinion, there is no prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
appellant's claim.

II.  Analysis

Under the law, service connection can be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime or 
peacetime.  38 U.S.C.A § 1110.

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
cardiovascular disease to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Neither pulmonary tuberculosis (PTB) nor asthma is a 
presumptive tropical disease, so as to permit service 
connection if symptoms are shown to a degree of 10 percent or 
more within one year of service discharge.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

In the present case, the veteran died in April 1995, fifty 
years after his recognized guerilla service.  The official 
Certificate of Death lists the causes of death as cardio-
respiratory arrest, sepsis secondary to pneumonia secondary 
to a urinary tract infection, and multiple organ failure, 
with hypertensive arteriosclerotic heart disease and 
myocardial infarction listed as contributing factors.  Thus, 
it appears that the underlying causes of the veteran's death 
were multiple organ failure of unspecified origin, pneumonia, 
and a urinary tract infection.  During the veteran's 
lifetime, service connection was not established for any 
condition, nor did the veteran file any claims for service-
connected benefits.  The appellant has subsequently filed a 
claim for death benefits, claiming that the veteran died due 
to PTB with bronchial asthma allegedly incurred in service.

The only available medical evidence is the veteran's re-
enlistment examination for service with the Philippine Army 
in 1970.  This examination was performed over 24 years after 
the veteran's recognized guerilla service terminated and 
reflects the veteran's self-reported history of first 
experiencing bronchial asthma in 1948, two years after his 
service ended in 1946.  There is no indication that medical 
records were used to complete the history.  No findings of 
PTB are shown by history or on examination.  The Board also 
notes that this medical record is negative for the medical 
conditions which caused or contributed to his death in April 
1995.

Furthermore, nowhere on the veteran's death certificate is 
there a mention of PTB or bronchial asthma as a contributory 
cause of death.  VA requested all available clinical records 
regarding the veteran's terminal confinement by letter dated 
December 2003.  However, by letter dated in January 2004, the 
hospital's Medical Administration Division Chief informed VA 
that the clinical records covering the veteran's terminal 
confinement were not available as the veteran's attending 
physician had not submitted the records.  The appellant has 
been notified and has not submitted these medical records to 
support her claim.  Therefore, no competent medical evidence 
has been submitted to show that the veteran's fatal illnesses 
are linked to service, or that the veteran incurred a 
disability or aggravated a pre-service disability while in 
service, or within the one year presumptive period for 
cardiovascular disease, that contributed substantially or 
materially to the cause of his death.

As the preponderance of the evidence is against the claim, a 
determination of service connection for the veteran's cause 
of death is not warranted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


